IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 693 EAL 2015
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
JOSHUA BROWN,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 694 EAL 2015
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
DONNELL THOMAS,                   :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 695 EAL 2015
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
JAMAL THOMAS,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 696 EAL 2015
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                          :
                                          :
WILLIAM LINCOLN,                          :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.




          [693 EAL 2015, 694 EAL 2015, 695 EAL 2015 and 696 EAL 2015] - 2